The legislature having the power in the manner prescribed in the Act to create the Court of Crimes and invest it with concurrent jurisdiction with the Criminal Court of Record in all cases of misdemeanors, the power also exists in the legislature by necessary implication to provide for all necessary incidents without which the court could not be properly organized and without which it could not properly function. State v. Ecthman, 88 S.W. Rep. 643. If the Act be construed as mandatorily requiring every prosecution for misdemeanor to be certified to the Court of Crimes, thereby excluding the Criminal Court of Record from the trial of all such cases, it might be in that respect repugnant to the Constitution. If, however, those portions of the Act relating to the certification of misdemeanor cases from the Criminal Court of Record to the Court of Crimes be construed as directory, which is recognized as a proper construction of the word "shall" in certain instances of statutory construction, the objection that the *Page 211 
Act operates to deprive the Criminal Court of Record of a part of its constitutional jurisdiction is obviated. So construed, the Act bestows upon the clerk discretionary authority to certify misdemeanor cases to the Court of Crimes, though not destroying or impairing the constitutionaljurisdiction of the Criminal Court of Record in respect to that class of cases. The activities of the clerk in this behalf are, of course, subject to the powers of the judge of the Criminal Court of Record in respect to cases within the jurisdiction of that court. I appreciate the fact that such a construction of the Act may occasion the practical criticism that whether or not the Court of Crimes receives any cases to try is dependent primarily upon the act of one of its ministerial officers. That situation, while perhaps anomalous, is not fatal to the constitutionality of the Act. That criticism would relate to the practical operation of the Act, not to its constitutional validity. The court's "jurisdiction" may exist notwithstanding the fact that no cases are assigned to it to be tried. "Jurisdiction" is the power of a court to hear and determine a cause. The existence of that jurisdiction does not depend upon the proper assignment to it of specific cases to be tried. See Blackstad Merch. Co. v. Bond et al., 148 S.W. Rep. 262.
It is our duty to sustain the legislative, will when it is not in positive conflict with organic law, even when that will is veiled in some obscurity and presents a course which might perhaps produce an anomalous situation in the event such ministerial officer acts obstinately or unwisely. It is presumed that the officer will do his duty, and we can not strike down a valid legislative act upon the mere prophesy that it may be subverted by improper official action of a ministerial officer whose functions are vital to the activities of the court, nor because it does not prescribe a method *Page 212 
for the assignment of cases which we might deem more practical and appropriate in the premises.
In a situation quite similar to that presented here, it was held by the Supreme Court of Georgia, that although the statute there under consideration contained no express provision for the assignment of the classes of cases under consideration to the new court of coordinate jurisdiction, the judge of the existing court (which would correspond to the Criminal Court of Record in our situation) possessed the authority to certify cases to the new court under the broad terms of the Act and in view of its obvious purpose. Dismuke v. State, 31 S.E. Rep. 561. It is competent, I think, for the legislature to vest this authority in the clerk, subject to the constitutional authority of the judge of the Criminal Court of Record, although a better course of procedure might readily be conceived.
I concur in the views expressed by Mr. Justice TERRELL and Mr. Justice WHITFIELD and in the order of reversal.
WHITFIELD, P. J., AND TERRELL, BROWN AND BUFORD, J. J., concur.